
	
		I
		111th CONGRESS
		2d Session
		H. R. 5798
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Salazar (for
			 himself, Mr. Polis of Colorado,
			 Mr. Perlmutter,
			 Ms. DeGette,
			 Ms. Markey of Colorado,
			 Mr. Lamborn, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To name the Department of Veterans Affairs telehealth
		  clinic in Craig, Colorado, as the Major William Edward Adams Department
		  of Veterans Affairs Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs telehealth clinic, Craig, ColoradoThe Department of Veterans Affairs
			 telehealth clinic in Craig, Colorado, shall after the date of the enactment of
			 this Act be known and designated as the Major William Edward Adams
			 Department of Veterans Affairs Clinic. Any reference to such clinic in
			 any law, regulation, map, document, record, or other paper of the United States
			 shall be considered to be a reference to the Major William Edward Adams
			 Department of Veterans Affairs Clinic.
		
